Exhibit 10.2

 

eGAIN COMMUNICATIONS CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

(Adopted by the Board of Directors on March 11, 2005)



--------------------------------------------------------------------------------

Table of Contents

 

              Page


--------------------------------------------------------------------------------

SECTION 1. ESTABLISHMENT AND PURPOSE.

   1

SECTION 2. DEFINITIONS.

   1      (a)   “Affiliate”    1      (b)   “Award”    1      (c)   “Board of
Directors”    1      (d)   “Change in Control”    1      (e)   “Code”    2     
(f)   “Committee”    2      (g)   “Company”    2      (h)   “Consultant”    2  
   (i)   “Employee”    2      (j)   “Exchange Act”    2      (k)   “Exercise
Price”    2      (l)   “Fair Market Value”    2      (m)   “ISO”    3      (n)  
“Nonstatutory Option” or “NSO”    3      (o)   “Offeree”    3      (p)  
“Option”    3      (q)   “Optionee”    3      (r)   “Outside Director”    3     
(s)   “Parent”    3      (t)   “Participant”    3      (u)   “Plan”    3     
(v)   “Purchase Price”    3      (w)   “Restricted Share”    3      (x)  
“Restricted Share Agreement”    3      (y)   “SAR”    3      (z)   “SAR
Agreement”    4      (aa)   “Service”    4      (bb)   “Share”    4      (cc)  
“Stock”    4      (dd)   “Stock Option Agreement”    4      (ee)   “Stock Unit”
   4      (ff)   “Stock Unit Agreement”    4      (gg)   “Subsidiary”    4

SECTION 3. ADMINISTRATION

   4      (a)   Committee Composition    4      (b)   Committee for Non-Officer
Grants    4      (c)   Committee Procedures    4      (d)   Committee
Responsibilities    4

SECTION 4. ELIGIBILITY

   6      (a)   General Rule    6      (b)   Ten-Percent Stockholders    6     
(c)   Attribution Rules    6      (d)   Outstanding Stock    6

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-i-



--------------------------------------------------------------------------------

SECTION 5. STOCK SUBJECT TO PLAN

   6      (a)   Basic Limitation    6      (b)   Award Limitation    6      (c)
  Additional Shares    6

SECTION 6. RESTRICTED SHARES

   6      (a)   Restricted Stock Agreement    6      (b)   Payment for Awards   
6      (c)   Vesting    7      (d)   Voting and Dividend Rights    7      (e)  
Restrictions on Transfer of Shares    7

SECTION 7. TERMS AND CONDITIONS OF OPTIONS

   7      (a)   Stock Option Agreement    7      (b)   Number of Shares    7  
   (c)   Exercise Price    7      (d)   Withholding Taxes    7      (e)  
Exercisability and Term    7      (f)   Exercise of Options Upon Termination of
Service    8      (g)   Effect of Change in Control    8      (h)   Leaves of
Absence    8      (i)   No Rights as a Stockholder    8      (j)   Modification,
Extension and Renewal of Options    8      (k)   Restrictions on Transfer of
Shares    8      (l)   Buyout Provisions    8

SECTION 8. PAYMENT FOR SHARES

   9      (a)   General Rule    9      (b)   Surrender of Stock    9      (c)  
Services Rendered    9      (d)   Cashless Exercise    9      (e)  
Exercise/Pledge    9      (f)   Promissory Note    9      (g)   Other Forms of
Payment    9      (h)   Limitations under Applicable Law    9

SECTION 9. STOCK APPRECIATION RIGHTS

   9      (a)   SAR Agreement    9      (b)   Number of Shares    9      (c)  
Exercise Price    10      (d)   Exercisability and Term    10      (e)   Effect
of Change in Control    10      (f)   Exercise of SARs    10      (g)  
Modification or Assumption of SARs    10

SECTION 10. STOCK UNITS

   10      (a)   Stock Unit Agreement    10      (b)   Payment for Awards    10
     (c)   Vesting Conditions    10      (d)   Voting and Dividend Rights    10
     (e)   Form and Time of Settlement of Stock Units    11      (f)   Death of
Recipient    11      (g)   Creditors’ Rights    11

SECTION 11. ADJUSTMENT OF SHARES

   11      (a)   Adjustments    11

 

ii



--------------------------------------------------------------------------------

     (b)   Dissolution or Liquidation    11      (c)   Reorganizations    12  
   (d)   Reservation of Rights    12

SECTION 12. DEFERRAL OF AWARDS

   12      (a)   Committee Powers    12      (b)   General Rules    12

SECTION 13. AWARDS UNDER OTHER PLANS

   13

SECTION 14. PAYMENT OF DIRECTOR’S FEES IN SECURITIES

   13      (a)   Effective Date    13      (b)   Elections to Receive NSOs,
Restricted Shares or Stock Units    13      (c)   Number and Terms of NSOs,
Restricted Shares or Stock Units    13

SECTION 15. LEGAL AND REGULATORY REQUIREMENTS

   13

SECTION 16. WITHHOLDING TAXES

   13      (a)   General    13      (b)   Share Withholding    13

SECTION 17. OTHER PROVISIONS APPLICABLE TO AWARDS

   14      (a)   Transferability    14      (b)   Qualifying Performance
Criteria    14

SECTION 18. CALIFORNIA LAW COMPLIANCE

   14      (a)   Price    14      (b)   Option Term    15      (c)  
Transferability    15      (d)   Exercisability    15      (e)   Repurchases   
15      (f)   Post-Termination Exercise    15      (g)   Stockholder Approval   
15      (h)   Financial Statements    16      (i)   Voting Rights    16      (j)
  Adjustments    16      (k)   General    16

SECTION 19. NO EMPLOYMENT RIGHTS

   16

SECTION 20. DURATION AND AMENDMENTS

   16      (a)   Term of the Plan    16      (b)   Right to Amend or Terminate
the Plan    16      (c)   Effect of Termination    16

SECTION 21. EXECUTION

   17

 

iii



--------------------------------------------------------------------------------

eGAIN COMMUNICATIONS CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

SECTION 1. ESTABLISHMENT AND PURPOSE.

 

The Plan was adopted by the Board of Directors effective March 11, 2005 (the
“Effective Date”). The purpose of the Plan is to promote the long-term success
of the Company and the creation of stockholder value by (a) encouraging
Employees, Outside Directors and Consultants to focus on critical long-range
objectives, (b) encouraging the attraction and retention of Employees, Outside
Directors and Consultants with exceptional qualifications and (c) linking
Employees, Outside Directors and Consultants directly to stockholder interests
through increased stock ownership. The Plan seeks to achieve this purpose by
providing for Awards in the form of restricted shares, stock units, options
(which may constitute incentive stock options or nonstatutory stock options) or
stock appreciation rights.

 

SECTION 2. DEFINITIONS.

 

(a) “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one of more Subsidiaries own not less than 50% of such entity.

 

(b) “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit under the Plan.

 

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(d) “Change in Control” shall mean the occurrence of any of the following
events:

 

(i) A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:

 

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

 

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

 

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; or

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-1-



--------------------------------------------------------------------------------

(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; or

 

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

 

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.

 

For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

 

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
Securities and Exchange Commission for the initial offering of Stock to the
public.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

 

(g) “Company” shall mean eGain Communications Corporation, a Delaware
corporation.

 

(h) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor or a member of the board of directors of a Parent or a
Subsidiary who is not an Employee.

 

(i) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

 

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(k) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, shall
mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.

 

(l) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share, determined by the Committee as follows:

 

(i) If the Stock was traded over-the-counter on the date in question but was not
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the last transaction price quoted for such date by the OTC Bulletin Board or, if
not so quoted, shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date by the principal
automated inter-dealer quotation system on which the Stock is quoted or, if the
Stock is not quoted on any such system, by the Pink Sheets LLC;

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-2-



--------------------------------------------------------------------------------

(ii) If the Stock was traded on The Nasdaq Stock Market, then the Fair Market
Value shall be equal to the last reported sale price quoted for such date by The
Nasdaq Stock Market;

 

(iii) If the Stock was traded on a United States stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable composite-transactions report; and

 

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(m) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

 

(n) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

 

(o) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

 

(p) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

 

(q) “Optionee” shall mean an individual or estate who holds an Option or SAR.

 

(r) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.

 

(s) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

 

(t) “Participant” shall mean an individual or estate who holds an Award.

 

(u) “Plan” shall mean this 2005 Stock Incentive Plan of eGain Communications
Corporation, as amended from time to time.

 

(v) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

 

(w) “Restricted Share” shall mean a Share awarded under the Plan.

 

(x) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

 

(y) “SAR” shall mean a stock appreciation right granted under the Plan.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-3-



--------------------------------------------------------------------------------

(z) “SAR Agreement” shall mean the agreement between the Company and an Optionee
which contains the terms, conditions and restrictions pertaining to his or her
SAR.

 

(aa) “Service” shall mean service as an Employee, Consultant or Outside
Director.

 

(bb) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 11 (if applicable).

 

(cc) “Stock” shall mean the Common Stock of the Company.

 

(dd) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
his Option.

 

(ee) “Stock Unit” shall mean a bookkeeping entry representing the equivalent of
one Share, as awarded under the Plan.

 

(ff) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

 

(gg) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

SECTION 3. ADMINISTRATION.

 

(a) Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist of two or more directors of the Company, who shall be
appointed by the Board of Directors. In addition, the composition of the
Committee shall satisfy (i) such requirements as the Securities and Exchange
Commission may establish for administrators acting under plans intended to
qualify for exemption under Rule 16b-3 (or its successor) under the Exchange
Act; and (ii) such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

 

(b) Committee for Non-Officer Grants. The Board of Directors may also appoint
one or more separate committees of the Board of Directors, each composed of one
or more directors of the Company who need not satisfy the requirements of
Section 3(a), who may administer the Plan with respect to Employees who are not
considered officers or directors of the Company under Section 16 of the Exchange
Act, may grant Awards under the Plan to such Employees and may determine all
terms of such grants. Within the limitations of the preceding sentence, any
reference in the Plan to the Committee shall include such committee or
committees appointed pursuant to the preceding sentence. The Board of Directors
may also authorize one or more officers of the Company to designate Employees,
other than officers under Section 16 of the Exchange Act, to receive Awards
and/or to determine the number of such Awards to be received by such persons;
provided, however, that the Board of Directors shall specify the total number of
Awards that such officers may so award.

 

(c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.

 

(d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

(i) To interpret the Plan and to apply its provisions;

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-4-



--------------------------------------------------------------------------------

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(iv) To determine when Awards are to be granted under the Plan;

 

(v) To select the Offerees and Optionees;

 

(vi) To determine the number of Shares to be made subject to each Award;

 

(vii) To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

 

(viii) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

 

(ix) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

 

(x) To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;

 

(xi) To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

 

(xii) To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Award agreement;

 

(xiii) To establish or verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award; and

 

(xiv) To take any other actions deemed necessary or advisable for the
administration of the Plan.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-5-



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY.

 

(a) General Rule. Only Employees shall be eligible for the grant of ISOs. Only
Employees, Consultants and Outside Directors shall be eligible for the grant of
Restricted Shares, Stock Units, Nonstatutory Options or SARs.

 

(b) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

 

(c) Attribution Rules. For purposes of Section 4(b) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

 

(d) Outstanding Stock. For purposes of Section 4(b) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

 

SECTION 5. STOCK SUBJECT TO PLAN.

 

(a) Basic Limitation. The aggregate number of Shares which may be issued under
the Plan shall not exceed four hundred sixty thousand (460,000) Shares. The
limitations of this Section 5(a) shall be subject to adjustment pursuant to
Section 11. The number of Shares which are subject to Options or other rights
outstanding at any time shall not exceed the number of Shares which then remain
available for issuance under the Plan. The Company, during the term of the Plan,
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan. Shares offered under the Plan may be authorized but
unissued Shares or treasury Shares. The Company, during the term of the Plan,
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan.

 

(b) Award Limitation. Subject to the provisions of Section 11, no Participant
may receive Options, SARs, Restricted Shares or Stock Units under the Plan in
any calendar year that relate to more than Shares.

 

(c) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being exercised, then the corresponding
Shares shall again become available for Awards under the Plan. If Stock Units
are settled, then only the number of Shares (if any) actually issued in
settlement of such Stock Units shall reduce the number available under Section
5(a) and the balance shall again become available for Awards under the Plan. If
SARs are exercised, then only the number of Shares (if any) actually issued in
settlement of such SARs shall reduce the number available in Section 5(a) and
the balance shall again become available for Awards under the Plan.

 

SECTION 6. RESTRICTED SHARES.

 

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

(b) Payment for Awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-6-



--------------------------------------------------------------------------------

equivalents, full-recourse promissory notes, past services and future services.
To the extent that an Award consists of newly issued Restricted Shares, the
Award recipient shall furnish consideration with a value not less than the par
value of such Restricted Shares in the form of cash, cash equivalents, or past
services rendered to the Company (or a Parent or Subsidiary), as the Committee
may determine.

 

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

 

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

 

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

 

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation.

 

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 11.

 

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
4(b), and the Exercise Price of an NSO shall not be less 100% of the Fair Market
Value of a Share on the date of grant. Notwithstanding the foregoing, a Stock
Option Agreement may specify that the exercise price of an NSO may vary in
accordance with a predetermined formula. Subject to the foregoing in this
Section 7(c), the Exercise Price under any Option shall be determined by the
Committee at its sole discretion. The Exercise Price shall be payable in one of
the forms described in Section 8.

 

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

 

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-7-



--------------------------------------------------------------------------------

Option; provided that the term of an ISO shall in no event exceed ten years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability, or retirement
or other events and may provide for expiration prior to the end of its term in
the event of the termination of the Optionee’s Service. Options may be awarded
in combination with SARs, and such an Award may provide that the Options will
not be exercisable unless the related SARs are forfeited. Subject to the
foregoing in this Section 7(e), the Committee at its sole discretion shall
determine when all or any installment of an Option is to become exercisable and
when an Option is to expire.

 

(f) Exercise of Options Upon Termination of Service. Each Stock Option Agreement
shall set forth the extent to which the Optionee shall have the right to
exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

 

(g) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

 

(h) Leaves of Absence. An Employee’s Service shall cease when such Employee
ceases to be actively employed by, or a Consultant to, the Company (or any
subsidiary) as determined in the sole discretion of the Board of Directors. For
purposes of Options, Service does not terminate when an Employee goes on a bona
fide leave of absence, that was approved by the Company in writing, if the terms
of the leave provide for continued service crediting, or when continued service
crediting is required by applicable law. However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s Service will be
treated as terminating 90 days after such Employee went on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a contract.
Service terminates in any event when the approved leave ends, unless such
Employee immediately returns to active work. The Company determines which leaves
count toward Service, and when Service terminates for all purposes under the
Plan.

 

(i) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 11.

 

(j) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different exercise price, or in return for the grant of the same or a different
number of Shares. The foregoing notwithstanding, no modification of an Option
shall, without the consent of the Optionee, materially impair his or her rights
or obligations under such Option.

 

(k) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

 

(l) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-8-



--------------------------------------------------------------------------------

SECTION 8. PAYMENT FOR SHARES.

 

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

 

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

 

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).

 

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

 

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

 

(f) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Stock Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Company) a full-recourse promissory note.

 

(g) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

 

(h) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

 

SECTION 9. STOCK APPRECIATION RIGHTS.

 

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.

 

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 11.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-9-



--------------------------------------------------------------------------------

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. A SAR
Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.

 

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

 

(e) Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

 

(f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.

 

(g) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
holder, materially impair his or her rights or obligations under such SAR.

 

SECTION 10. STOCK UNITS.

 

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

 

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

 

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

 

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-10-



--------------------------------------------------------------------------------

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. Vested Stock Units
may be settled in a lump sum or in installments. The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date. The amount of
a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Section 11.

 

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

 

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

 

SECTION 11. ADJUSTMENT OF SHARES.

 

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:

 

(i) The number of Options, SARs, Restricted Shares and Stock Units available for
future Awards under Section 5;

 

(ii) The limitations set forth in Sections 5(a) and (b);

 

(iii) The number of Shares covered by each outstanding Option and SAR;

 

(iv) The Exercise Price under each outstanding Option and SAR; or

 

(v) The number of Stock Units included in any prior Award which has not yet been
settled.

 

Except as provided in this Section 11, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-11-



--------------------------------------------------------------------------------

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for:

 

(i) The continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation;

 

(ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

 

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

 

(iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

 

(v) Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.

 

(d) Reservation of Rights. Except as provided in this Section 11, an Optionee or
Offeree shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Shares subject to
an Option. The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

SECTION 12. DEFERRAL OF AWARDS.

 

(a) Committee Powers. The Committee (in its sole discretion) may permit or
require a Participant to:

 

(i) Have cash that otherwise would be paid to such Participant as a result of
the exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

 

(ii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or

 

(iii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.

 

(b) General Rules. A deferred compensation account established under this
Section 12 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Company. Such an account shall represent an unfunded and unsecured obligation of
the Company and shall be subject to the terms and conditions of the applicable
agreement between such Participant and the Company. If the deferral or
conversion of Awards is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such Awards,
including (without limitation) the settlement of deferred compensation accounts
established under this Section 12.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-12-



--------------------------------------------------------------------------------

SECTION 13. AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

 

SECTION 14. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

 

(a) Effective Date. No provision of this Section 14 shall be effective unless
and until the Board of Directors has determined to implement such provision.

 

(b) Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments and/or meeting
fees from the Company in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board of Directors. Such
NSOs, Restricted Shares and Stock Units shall be issued under the Plan. An
election under this Section 14 shall be filed with the Company on the prescribed
form.

 

(c) Number and Terms of NSOs, Restricted Shares or Stock Units. The number of
NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers and meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board of Directors. The terms
of such NSOs, Restricted Shares or Stock Units shall also be determined by the
Board of Directors.

 

SECTION 15. LEGAL AND REGULATORY REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares under the Plan; and (b) any tax consequences
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.

 

SECTION 16. WITHHOLDING TAXES.

 

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

 

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the legally required minimum tax withholding.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-13-



--------------------------------------------------------------------------------

SECTION 17. OTHER PROVISIONS APPLICABLE TO AWARDS.

 

(a) Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code. Any purported assignment,
transfer or encumbrance in violation of this Section 17(a) shall be void and
unenforceable against the Company.

 

(b) Qualifying Performance Criteria. The number of Shares or other benefits
granted, issued, retainable and/or vested under an Award may be made subject to
the attainment of performance goals for a specified period of time relating to
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group or index, in each case as
specified by the Committee in the Award: (a) cash flow, (b) earnings per share,
(c) earnings before interest, taxes and amortization, (d) return on equity, (e)
total stockholder return, (f) share price performance, (g) return on capital,
(h) return on assets or net assets, (i) revenue, (j) income or net income, (k)
operating income or net operating income, (l) operating profit or net operating
profit, (m) operating margin or profit margin, (n) return on operating revenue,
(o) return on invested capital, or (p) market segment shares (“Qualifying
Performance Criteria”). The Committee may appropriately adjust any evaluation of
performance under a Qualifying Performance Criteria to exclude any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in managements’ discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year. If applicable, the
Committee shall determine the Qualifying Performance Criteria not later than the
90th day of the performance period, and shall determine and certify, for each
Participant, the extent to which the Qualifying Performance Criteria have been
met. The Committee may not in any event increase the amount of compensation
payable under the Plan upon the attainment of a Qualifying Performance Goal to a
Participant who is a “covered employee” within the meaning of Section 162(m) of
the Code.

 

SECTION 18. CALIFORNIA LAW COMPLIANCE.

 

Notwithstanding any provision in the Plan or a stock option or stock purchase
agreement to the contrary, the provisions of this Section 18 shall apply to
options or other rights to purchase Stock subject to the qualification
requirements of the California Corporations Code (the “CCC”), but (i) only to
the extent that the Company is required to rely on the provisions of Section
25102(o) of the CCC for an exemption from such qualification requirements, or
(ii) until such time when the Plan is qualified under Section 25111 of the CCC:

 

(a) Price.

 

(i) The stock option agreement shall provide an exercise price which is not less
than 85% of the Fair Market Value of the Stock at the time the option is
granted, except that the price shall be 110% of the Fair Market Value in the
case of any person who owns stock possessing more than 10% of the total combined
voting power of all classes of securities of the issuing corporation or its
parent or subsidiary corporations possessing voting power (“10% Stockholder”).

 

(ii) The stock purchase agreement shall provide a purchase price which is not
less than 85% of the Fair Market Value of the Stock at the time the person is
granted the right to purchase stock, or at the time the purchase is consummated,
except that the price shall be 100% of the Fair Market Value in the case of a
10% Stockholder.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-14-



--------------------------------------------------------------------------------

(b) Option Term. The exercise period of an option shall be no more than 120
months from the date the option is granted.

 

(c) Transferability. The options and rights to purchase Stock shall be
non-transferable other than by will, by the laws of descent and distribution, or
as permitted by Rule 701 of the U.S. Securities Act of 1933, as amended (17
C.F.R. 230.701).

 

(d) Exercisability. The option recipient shall have the right to exercise at the
rate of at least 20% per year over 5 years from the date the option is granted,
subject to reasonable conditions such as continued employment. However, if an
option is granted to an officer, director, manager or consultant of the Company
or any of its Affiliates, the option may become exercisable, subject to
reasonable conditions such as continued employment, at any time or during any
period established by the Company.

 

(e) Repurchases. If the Company has the right to repurchase Stock upon
termination of employment, the repurchase price may be:

 

(i) Not less than the fair market value on the date of termination of
employment, and the right to repurchase must be exercised for cash or
cancellation of purchase money indebtedness for the Stock within 90 days of
termination of employment (or in the case of Stock issued upon exercise of
options after the date of termination, within 90 days after the date of
exercise), and the right must terminate when the Company’s Stock becomes
publicly traded; or

 

(ii) At the original purchase price, provided that the right to repurchase at
the original purchase price lapses at the rate of at least 20% of the Stock per
year over 5 years from the date the option is granted and the right to
repurchase must be exercised for cash or cancellation of purchase money
indebtedness for the Stock within 90 days of termination of employment (or in
the case of Stock issued upon exercise of options after the date of termination,
within 90 days after the date of exercise).

 

However, in the case of Stock held by an officer, director, manager or
consultant of the Company or any of its Affiliates, the repurchase right may
lapse subject to reasonable conditions such as continued employment at any time
or during any period established by the Company.

 

(f) Post-Termination Exercise. Unless employment is terminated for “cause” (as
defined by applicable law, the terms of the Plan, an option agreement or a
contract of employment), the right to exercise an option in the event of
termination of employment, to the extent that the option recipient is otherwise
entitled to exercise on the date employment terminates, will be as follows:

 

(i) At least 6 months from the date of termination if termination was caused by
death or disability (meaning an inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment).

 

(ii) At least 30 days from the date of termination if termination was caused by
other than death or disability.

 

(g) Stockholder Approval. The Company’s stockholders must approve the Plan
within 12 months before or after the date the Plan is adopted. Any Stock
purchased before stockholder approval is obtained must be rescinded if
stockholder approval is not obtained within 12 months before or after the Plan
is adopted. Such shares shall not be counted in determining whether such
approval is obtained.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-15-



--------------------------------------------------------------------------------

(h) Financial Statements. The Company will provide financial statements (which
may be unaudited) to each optionees, purchasers and stockholders who have
received Stock under the Plan annually or as otherwise required under Section
260.146.46 of Title 10 of the California Code of Regulations (“CCR”).
Notwithstanding the foregoing, the Company will not be required to provide
financial statements to key employees whose services in connection with the
Company assure them access to equivalent information.

 

(i) Voting Rights. The Company will comply with Section 260.140.1 of the CCR
with respect to the voting rights of common stock.

 

(j) Adjustments. The Company will comply with Section 260.140.41(e) of the CCR
with respect to the proportionate adjustment of the number of shares of Stock
purchasable (and subject to repurchase) and the price thereof, in the event of a
stock split, stock dividend, recapitalization or similar capital event affecting
the Stock.

 

(k) General. Any provision of the Plan which is inconsistent with Section
25102(o) of the CCC, including without limitation any provision of the Plan that
is more restrictive than would be permitted by Section 25102(o) as amended from
time to time, shall, without further act or amendment by the Board, be reformed
to comply with the provisions of Section 25102(o). If at any time the Board
determines that the delivery of Stock under the Plan is or may be unlawful under
the laws of any applicable jurisdiction, or federal or state securities laws,
the right to exercise an option or purchase shares of stock shall be suspended
until the Board determines that such delivery is lawful. The Company shall have
no obligation to effect any registration or qualification of the Stock under
federal or state laws.

 

SECTION 19. NO EMPLOYMENT RIGHTS.

 

No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 

SECTION 20. DURATION AND AMENDMENTS.

 

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on March 11, 2015 and may be terminated on any earlier date
pursuant to Subsection (b) below.

 

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend the
Plan at any time and from time to time. Rights and obligations under any Award
granted before amendment of the Plan shall not be materially impaired by such
amendment, except with consent of the Participant. An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.

 

(c) Effect of Termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-16-



--------------------------------------------------------------------------------

SECTION 21. EXECUTION.

 

To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.

 

eGAIN COMMUNICATIONS CORPORATION

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

eGAIN COMMUNICATIONS CORPORATION

2005 STOCK INCENTIVE PLAN

 

-17-



--------------------------------------------------------------------------------

eGAIN COMMUNICATIONS CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following Option to purchase Common Stock of eGAIN
COMMUNICATIONS CORPORATION, a Delaware corporation (the “Company”) under the
Company’s 2005 Stock Incentive Plan (the “Plan”):

 

Name of Optionee:

   [Name of Optionee]

Total Number of Option Shares Granted:

   [Total Number of Shares]

Type of Option:

   ¨ Incentive Stock Option      ¨ Nonstatutory Stock Option

Exercise Price Per Share:

   $            

Grant Date:

   [Date of Grant]

Vesting Commencement Date:

   [Vesting Commencement Date]

Vesting Schedule:

   This Option becomes exercisable with respect to the first 1/4th of the shares
subject to this Option when you complete 12 months of continuous “Service” (as
defined in the Plan) from the Vesting Commencement Date. Thereafter, this Option
becomes exercisable with respect to an additional 1/48th of the shares subject
to this Option when you complete each additional month of Service.

Expiration Date:

   [Expiration Date] This Option expires earlier if your Service terminates
earlier, as descried in the Stock Option Agreement.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:   eGAIN COMMUNICATIONS CORPORATION

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Optionee’s Signature

       

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Optionee’s Printed Name

       

 

eGAIN COMMUNICATIONS CORPORATION

NOTICE OF STOCK OPTION GRANT

 

-1-



--------------------------------------------------------------------------------

eGAIN COMMUNICATIONS CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

  This Option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be an nonstatutory option to the extent required
by the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.

Vesting

  This Option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant. This Option will in no event become exercisable for
additional shares after your Service has terminated for any reason.

Term

  This Option expires in any event at the close of business at Company
headquarters on the day before the 5th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant. This Option may expire earlier if your
Service terminates, as described below.

Regular

Termination

  If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company has
discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons.

Death

  If you die, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). During that period of up to 12 months, your
estate or heirs may exercise the Option.

Disability

  If your Service terminates because of your Total and Permanent Disability,
then this Option will expire at the close of business at Company headquarters on
the date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

Leaves of Absence

 

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

 

eGAIN COMMUNICATIONS CORPORATION

STOCK OPTION AGREEMENT

 

-1-



--------------------------------------------------------------------------------

Restrictions on

Exercise

  The Company will not permit you to exercise this Option if the issuance of
shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained. However, the Company shall use its best efforts to
obtain such approval.

Notice of Exercise

  When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. You notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.

Form of Payment

 

When you submit your notice of exercise, you must include payment of the Option
exercise price for the shares you are purchasing. Payment may be made in the
following form(s):

 

•      Your personal check, a cashier’s check or a money order.

   

•      Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

   

•      By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

   

•      Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion.

 

eGAIN COMMUNICATIONS CORPORATION

STOCK OPTION AGREEMENT

 

-2-



--------------------------------------------------------------------------------

Withholding Taxes

and Stock Withholding

  You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the Option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
Option. The value of these shares, determined as of the effective date of the
Option exercise, will be applied to the withholding taxes.

Restrictions on

Resale

  By signing this Agreement, you agree not to sell any Option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale (e.g., a lock-up period after the Company goes
public). This restriction will apply as long as you are an employee, consultant
or director of the Company or a subsidiary of the Company. Transfer of Option  

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the “Committee” (as defined in the Plan) may,
in its sole discretion, allow you to transfer this Option as a gift to one or
more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

Retention Rights

  Neither your Option nor this Agreement gives you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Stockholder Rights   You, or your estate or heirs, have no rights
as a stockholder of the Company until you have exercised this Option by giving
the required notice to the Company and paying the exercise price. No adjustments
are made for dividends or other rights if the applicable record date occurs
before you exercise this Option, except as described in the Plan.

Adjustments

  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this Option and the exercise price per
share may be adjusted pursuant to the Plan.

 

eGAIN COMMUNICATIONS CORPORATION

STOCK OPTION AGREEMENT

 

-3-



--------------------------------------------------------------------------------

Applicable Law

  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements   The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE IN THE PLAN

 

eGAIN COMMUNICATIONS CORPORATION

STOCK OPTION AGREEMENT

 

-4-



--------------------------------------------------------------------------------

eGAIN COMMUNICATIONS CORPORATION

 

2005 STOCK INCENTIVE PLAN

 

NOTICE OF EXERCISE OF STOCK OPTION

 

You must sign this Notice on the last page before submitting it to the Company

 

OPTIONEE INFORMATION:

 

Name:

 

 

--------------------------------------------------------------------------------

  Social Security Number:        

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

  Employee Number:        

 

--------------------------------------------------------------------------------

 

OPTION INFORMATION:

 

Date of Grant:                     , 200  

   Type of Stock Option:

Exercise Price per Share: $             

   ¨ Nonstatutory (NSO)

Total number of shares of Common Stock of

   ¨ Incentive (ISO)

eGAIN COMMUNICATIONS CORPORATION, a Delaware corporation (the “Company”) covered
by option:                                                              

 

EXERCISE INFORMATION:

 

Number of shares of Common Stock of the Company for which option is being
exercised now:                      (These shares are referred to below as the
“Purchased Shares.”)

 

Total exercise price for the Purchased Shares: $            

 

Form of payment enclosed [check all that apply]:

 

¨ Check for $            , payable to “eGAIN COMMUNICATIONS CORPORATION”

 

¨ Certificate(s) for              shares of Common Stock of the Company that I
have owned for at least six months or have purchased in the open market. (These
shares will be valued as of the date when the Company receives this notice.)

 

¨ Attestation Form covering shares of Common Stock of the Company. (These shares
will be valued as of the date when the Company receives this notice.)

 

eGAIN COMMUNICATIONS CORPORATION

NOTICE OF EXERCISE OF STOCK OPTION

 

-1-



--------------------------------------------------------------------------------

Name(s) in which the Purchased Shares should be registered [please check one
box]:

 

¨     In my name only

   

¨     In the names of my spouse and myself as community property

  My spouse’s name (if applicable):     _________________________________

¨     In the names of my spouse and myself as joint tenants with the right of
survivorship

   

¨     In the name of an eligible revocable trust

  Full legal name of revocable trust:     _________________________________    
_________________________________     _________________________________

The certificate for the Purchased Shares should be sent to the

following address:

  _________________________________     _________________________________    
_________________________________     _________________________________    
_________________________________     _________________________________

 

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2005 Stock Incentive Plan and the tax consequences of
an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

5. I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for tax purposes. As a result, the favorable ISO tax
treatment will be unavailable and other unfavorable tax consequences may occur.

 

SIGNATURE AND DATE:

 

                                                                               
                                    , 200  

 

eGAIN COMMUNICATIONS CORPORATION

NOTICE OF EXERCISE OF STOCK OPTION

 

-2-